Case 2:18-cv-00081-SPC-MRM Document 81 Filed 04/21/21 Page 1 of 2 PageID 1215




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                          FORT MYERS DIVISION

 DAVID SCOTT HASTINGS,

              Plaintiff,

 v.                                               Case No: 2:18-cv-81-SPC-MRM

 CITY FORT MYERS, DERRICK
 DIGGS, STEPHEN B.
 RUSSELL, NATALIE K.
 SAVINO, NICOLAS MAMALIS,
 ALESHA MOREL and TYLER
 LOVEJOY,

               Defendants.
                                           /

                                         ORDER1

        Before the Court is pro se Plaintiff David Hastings’ Notice of Non-Receipt

 of Court Order DE #72 filed on April 1, 2021. (Doc. 78). Plaintiff, a prisoner

 at Avon Park Correctional Institution, says that he did not receive the Court’s

 Order dated March 11, 2021 (Doc. 72), which denied his motion for the

 undersigned to recuse and granted in part and denied in part Defendants’

 motions to dismiss. Plaintiff now asks the Court to mail him another copy. In




 1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
 hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third parties
 or the services or products they provide, nor does it have any agreements with them. The
 Court is also not responsible for a hyperlink’s availability and functionality, and a failed
 hyperlink does not affect this Order.
Case 2:18-cv-00081-SPC-MRM Document 81 Filed 04/21/21 Page 2 of 2 PageID 1216




 the meantime, and in an abundance of caution, Plaintiff has filed an

 interlocutory appeal. (Doc. 79; Doc. 80).

       The Court’s records indicate that a copy of its Order was mailed to

 Plaintiff at his Avon Park Correctional Institute address on March 11.

 Nevertheless, the Court will direct the Clerk to send one more copy to Plaintiff.

       Accordingly, it is now

       ORDERED:

       (1) The Clerk is DIRECTED to mail pro se Plaintiff David Hastings a

          copy of its Order dated March 11, 2021 (Doc. 72) at his address of

          record.

       (2) Plaintiff must advise the Court on or before May 12, 2021, as to

          whether he wishes to continue the interlocutory appeal, and if yes,

          whether he wishes to stay this case pending that appeal.

       DONE and ORDERED in Fort Myers, Florida this April 21, 2021.




 Copies: All Parties of Record




                                        2
